     Case 2:20-cv-00807-TLN-KJN Document 18 Filed 08/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGIA MILES,                                   No. 2:20-cv-0807 TLN KJN P
12                        Plaintiff,
13           v.                                        ORDER
14    PATRICE PETERSEN, et al.,
15                        Defendants.
16

17          Plaintiff is a former Plumas County jail inmate, proceeding pro se, with a civil rights

18   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302. On May 15, 2020, plaintiff moved to recuse the undersigned

20   magistrate judge pursuant to 28 U.S.C. § 144. (ECF No. 16). As discussed below, plaintiff’s

21   motion is denied.

22   I. Legal Standards

23          Federal law provides that a party may seek recusal of a judge based on bias or prejudice.

24                 Whenever a party to any proceeding in a district court makes and
                   files a timely and sufficient affidavit that the judge before whom the
25                 matter is pending has a personal bias or prejudice either against him
                   or in favor of any adverse party, such judge shall proceed no further
26                 therein, but another judge shall be assigned to hear such proceeding.
27                 The affidavit shall state the facts and the reasons for the belief that
                   bias or prejudice exists, and shall be filed not less than ten days
28                 before the beginning of the term at which the proceeding is to be
                                                       1
     Case 2:20-cv-00807-TLN-KJN Document 18 Filed 08/27/20 Page 2 of 3

 1                    heard, or good cause shall be shown for failure to file it within such
                      time. A party may file only one such affidavit in any case. It shall be
 2                    accompanied by a certificate of counsel of record stating that it is
                      made in good faith.
 3

 4   28 U.S.C. § 144.

 5          The standard for recusal under 28 U.S.C. § 144 is “‘whether a reasonable person with

 6   knowledge of all the facts would conclude that the judge’s impartiality might reasonably be

 7   questioned.’” Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984) (quoting United States v.

 8   Nelson, 718 F.2d 315, 321 (9th Cir. 1983)). To provide adequate grounds for recusal, the

 9   prejudice must result from an extrajudicial source since a judge’s previous adverse ruling alone is

10   not sufficient for recusal. See id.

11          Section 144 expressly conditions relief upon the filing of a timely and legally sufficient

12   affidavit. A judge who finds the affidavit legally sufficient must proceed no further under Section

13   144 and must assign a different judge to hear the matter. See 28 U.S.C. § 144; United States v.

14   Sibla, 624 F.2d 864, 867 (9th Cir. 1980). Nevertheless, where the affidavit is not legally

15   sufficient, the judge at whom the motion is directed can determine the matter. See United States

16   v. Scholl, 166 F.3d 964, 977 (9th Cir. 1999) (citing Toth v. Trans World Airlines, Inc., 862 F.2d

17   1381, 1388 (9th Cir. 1988) (holding that only after determining the legal sufficiency of a Section

18   144 affidavit is a judge obligated to reassign decision on merits to another judge)). If the affidavit

19   is legally insufficient, then recusal can be denied. See United States v. $292,888.04 in U.S.

20   Currency, 54 F.3d 564, 566 (9th Cir. 1995).

21   II. Discussion

22          Plaintiff’s motion for recusal in this case is substantively insufficient under Section 144

23   because it fails to allege facts that would support the contention that the undersigned has

24   exhibited bias or prejudice directed towards plaintiff from an extrajudicial source. See Sibla 624

25   F.2d at 868 (“An affidavit filed pursuant to [Section 144] is not legally sufficient unless it

26   specifically alleges facts that fairly support the contention that the judge exhibits bias or prejudice

27   directed toward a party that stems from an extrajudicial source.”). The motion alleges bias by the

28   undersigned based on the court’s screening of the complaint. (ECF No. 16.)
                                                         2
     Case 2:20-cv-00807-TLN-KJN Document 18 Filed 08/27/20 Page 3 of 3

 1             The issue raised by plaintiff in the motion for recusal is not a proper ground to disqualify a

 2   judge for bias and prejudice. As the United States Supreme Court has noted, “judicial rulings

 3   alone almost never constitute a valid basis for a bias or partiality motion.” Liteky v. United

 4   States, 510 U.S. 540, 555 (1994). Instead, the judicial rulings are a basis for appeal, not recusal.

 5   See id. (“In and of themselves . . . [judicial rulings] cannot possibly show reliance upon an

 6   extrajudicial source; and can only in the rarest circumstances evidence the degree of favoritism or

 7   antagonism required . . . when no extrajudicial source is involved. Almost invariably, they are

 8   proper grounds for appeal, not for recusal.”); Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.

 9   1999) (“Leslie’s allegations stem entirely from the district judge’s adverse rulings. That is not an

10   adequate basis for recusal.”) (citations omitted).

11             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to recuse the

12   undersigned (ECF No. 16) is denied.

13   Dated: August 26, 2020

14

15

16

17   /mile0807.recuse


18

19

20
21

22

23

24

25

26
27

28
                                                          3
